Citation Nr: 0905660	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a digestive disorder, 
claimed as nausea and vomiting.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
October 1992. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of service connection for a digestive problem on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied service 
connection for nausea, vomiting and stomach pain.  The 
Veteran did not file a notice of disagreement. 

2.  The evidence received since the October 2000 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The RO's October 2000 decision that denied service 
connection for nausea, vomiting and stomach pain is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302, 20.1103 (2008). 
 
2.  As evidence received since the October 2000 denial is new 
and material, the requirements for reopening the claim for 
service connection for a digestive disorder have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a digestive 
disorder, and the finding that remand for additional 
development of the claims on the merits is required, the 
Board finds that no further discussion of VCAA compliance is 
warranted at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied the claim for service connection for nausea, 
vomiting and stomach pain in an October 2000 rating decision.  
The Veteran was notified of the decision that same month.  He 
did not file a timely notice of disagreement.  Thus, the 
October 2000 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2007).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the October 2000 
decision included service treatment records.  

The pertinent evidence added to the record since the October 
2000 rating decision consists of a letter from a private 
physician indicating that the Veteran suffers from chronic 
reflux and Barrett's which stress such as PTSD will worsen.    

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for digestive problems is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a digestive disorder, 
claimed as nausea and vomiting, is reopened.


REMAND

Reopening the claim does not end the inquiry however; the 
case must still be considered on the merits.  However, upon 
review of the record, the Board finds that additional 
development is needed.

The Veteran was afforded a VA examination during November 
2006.  The examiner issued an opinion concerning whether the 
Veteran's digestive problems were secondary to his PTSD, but 
did not appear to address whether the Veteran's diagnosed 
reflux disease or Barrett's esophagus are related to the 
complaints in service.  Additionally, the Veteran's 
representative has presented a new theory, that the Veteran's 
vomiting and nausea is secondary to his in-service ear 
problems.  Thus, the VA examiner should also opine concerning 
this possibility.  Additionally, given the Veteran's 
submission of a private physician's opinion that the 
Veteran's PTSD makes his digestive problems worse, the 
examiner should also opine if the Veteran's service-connected 
PTSD aggravates his digestive conditions.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With regard to the Veteran's claim for service connection for 
digestive problems secondary to PTSD, although the Veteran 
was provided with notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), that notice did not advise the 
Veteran of the elements of service connection on a secondary 
basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notification letter which complies with all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with 
respect to the claim for service connection a 
digestive order on a secondary basis are 
fully complied with and satisfied. 

2.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for his digestive 
disorders since January 2008.  After 
securing the necessary release, the RO 
should obtain these records.

3.  Schedule the Veteran for a VA 
examination by a gastroenterologist to 
determine the nature and etiology of any 
gastrointestinal disability.  All 
necessary tests should be performed, and a 
rationale for all opinions provided.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Following 
completion of the examination and review 
of the claims file, the examiner should 
provide an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that any currently diagnosed 
digestive disorders are related to 
service, to include  his in-service 
digestive complaints or in-service inner 
ear problems.  Additionally, the examiner 
should opine as to whether any diagnosed 
digestive disorders are aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by his 
service-connected PTSD.  If so, then the 
examiner should quantify the degree of 
such aggravation, if possible.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


